61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jack Lee BOUNDS, Appellant,v.Ron O'DELL, Appellee.
No. 95-1363.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 5, 1995.Filed:  July 24, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Missouri inmate Jack Lee Bounds appeals the district court's grant of summary judgment to various Missouri prison officials in Bounds's 42 U.S.C. Sec. 1983 action against them.  Bounds's lawsuit includes a claim that the prison officials violated the Due Process Clause by retroactively applying a new prison policy governing inmate employment and wages to deny Bounds wage increases for his prison job.  On appeal, Bounds argues only that the district court erroneously decided Bounds had not asserted sufficient facts to show the officials deprived him of a property interest protected by the Due Process Clause.  We agree with the district court, because Bounds presented no evidence that his interest in the wage increases amounted to a legitimate claim of entitlement grounded in state law.  See Hrbek v. Farrier, 787 F.2d 414, 416 (8th Cir.1986).  Bounds failed to identify, and we have not found, any state law giving Bounds a legitimate claim of entitlement to the allegedly denied wage increases.  We thus affirm the district court's grant of summary judgment to the prison officials.